The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/10/2022 has been entered.
Status of the Application
Claims 1-2 and 5 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendments to the Claims and Remarks filed on 06/10/2022.
Claims 1-2 and 5 are currently amended.
Claims 3-4 and 6 are currently cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Claim 1 is directed to the abstract idea of determining and adjusting referral recommendations 
As per Claim 1, the limitation calculate a performance metric of each of the plurality of medical provider referral candidates calculated in relation to the referring provider processor, as drafted, under its broadest reasonable interpretation, covers managing personal behavior or interactions such as following rules or instructions, but for the recitation of generic computer components.  The claim describes the performance metric as calculated based on calculating a number of referrals created for each referred provider candidate processor, number of referrals transmitted to each candidate processor, an average time to complete a referral of each candidate processor, and a compliance rate of each of the candidate processors.  This is merely a description of the factors which are used for calculating the performance metric which specifies the details of the rules which are followed in determining the performance metric. Similarly, the limitation parse stored textual patient feedback information from a prior patient of each of the plurality of medical provider referral candidates to determine a patient feedback score indicative of a quality of a medical experience of the patient with at least one of the plurality of medical provider referral candidate, under its broadest reasonable interpretation, covers managing personal behavior or interactions where the user can follow rules or instructions in order to carry out the parsing of textual information.  The parsing is described further as parsing the stored textual feedback information for the presence of negative keywords which also describes the patient feedback score as a numeric score which is also based on whether negative keywords are detected.  This is merely a description of the parsing step and still is directed to managing personal behavior as following rules or instructions. The limitation rank each of the plurality of medical provider referral candidates based on the medical referral data, performance data, provider data, performance metric, and patient feedback score and determining a referred medical provider based on the ranking also, under its broadest reasonable interpretation, covers managing personal behavior or interactions including following rules or instructions.  The limitations sense an indication that the patient completed an appointment, prompt the patient for textual patient feedback information, and update the performance metric for the referred medical provider to account for the completed appointment are also steps of managing personal behavior or interactions including following rules or instructions.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  The step of calculating a performance metric of each medical provider referral candidate calculated in relation to the referring provider processor, wherein the performance metric is calculated by calculating a number of referrals created for each candidate processor, number of referrals transmitted to each candidate processor, an average time to complete a referral of each candidate processor, and a compliance rate of each candidate processor can also fall into the grouping of mathematical concepts as mathematical relationships and calculations can be used to carry out the calculating step.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a referring provider processor, a plurality of referred provider candidate processors, a patient processor, a patient referral management platform comprising one or more processors that execute a cloud-based web application. The processors are recited at a high-level of generality as generic computer components that perform the functions of the invention such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim also recites additional elements including receiving medical referral data from the patient processor, receiving performance data of each of the plurality of medical provider referral candidates from a remote database, receiving provider data, and transmitting the ranking to the patient processor and referred provider candidate processor which is insignificant extra-solution activity, as in MPEP 2106.05(g), because the receiving and transmitting steps are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims specify that transmitting the ranking to the patient and provider processor using a Direct Secure Messaging protocol which still amounts to insignificant extra-solution activity as it describes the specifics of the data transmission. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Dependent Claims 2 and 5 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Claim 5 includes the element of transmitting an alert to the plurality of referred provider candidate processors, which is insignificant extra-solution activity because transmitting information is a limitation that amounts to necessary data gathering and outputting, as per MPEP 2106.05(g).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above, the claim recites the additional elements of a “referring provider processor”, a plurality of “referred provider candidate processors”, “patient processor”, “patient referral management platform” which comprises a processor to execute a cloud-based web application amount to no more than mere instructions to apply an exception using generic computer components.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the system is recited at a high level of generality and are recited as generic computer components that perform the functions of the invention.  The additional elements, as listed above, recite a generic computing system by reciting that each of the providers and patients access the network in a typical way through general purpose computers using standard communication protocols (Specification, [0035]) and also reciting that implementing the invention on computers and servers such as general purpose computers having a microprocessor such as from Intel Corporation, AMD or Motorola where the computers and servers may be a cluster of web servers (Specification [0073]).  The general purpose computers and servers may be connective via networks such that any device can communication with any other device (Specification [0074]), which do not add meaningful limitations to the idea of determining and adjusting referral recommendations beyond generally linking the system to a particular technological environment, that is, implementation via computers.  The claims also recite additional elements including the receiving and transmitting steps discussed above, which are found to be insignificant extra-solution activity.   This element is not considered to be significantly more than the abstract idea because it is well-understood, routine and conventional activity supported by court decisions with computer functions that the courts have found to be well -understood, routine and conventional functions when claimed at a high level of generality, specifically accessing information from a remote server is similar to the receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐ a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (see MPEP 2106.05(d)). Therefore, these additional limitations do not amount to significantly more than the abstract idea.   The claim also specifies transmitting the ranking to the patient and provider processor using a Direct Secure Messaging protocol. Transmitting health related data to involved healthcare parties using a Direct Secure Messaging protocol amounts to no more than well-understood, routine, conventional activities previously known to the industry as shown in the “DIRECT MESSAGING: Point-to-Point Communication of Health Information” (June 2014), Page 2 direct secure messaging is used to securely send patient information to another specified provider, as per Page 3 Providers without an EHR and patients may obtain Direct addresses to communicate using Direct Secure Messaging. As this is shown to be a well-known activity in healthcare data management at the time the invention was filed, it would be obvious to a person of ordinary skill in the art that the functions are well-understood, routine and conventional in the art. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.  Accordingly, Claims 1-2 and 5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus et al. (US 2013/0282391 A1), hereinafter referred to as Easterhaus, in view of Gutman et al. (US 2015/0006261 A1), hereinafter referred to as Gutman, in view of Albro et al. (US Patent 10,074,059 B1), hereinafter referred to as Albro, in view of Reiner (US 2007/0237308 A1), hereinafter referred to as Reiner, further in view of Sethumadhavan et al. (US 2014/0304003 A1), hereinafter referred to as Sethumadhavan, further in view of CORHIO (DIRECT MESSAGING: Point-to-Point Communication of Health Information, June 2014, CORHIO (Colorado Regional Health Information Organization), Pp. 1-4).
As per Claim 1, Easterhaus discloses a computer system, comprising: 
a referring provider processor that is associated with a provider of medical services to a patient ([0030] remote computers associated with hospitals, providers, etc.) , a plurality of referred provider candidate processors that are each associated with a separate medical provider referral candidate ([0030] plurality of remote computers associated with providers offices including specialists (those who are referral candidates)), and a patient processor that is associated with the patient ([0023-0024] system enables provider to manage incoming and outgoing referrals, i.e. referring provider and referred provider, system helps patient manage referrals, [0084] patient access to GUI), interconnected with each other via a network (see Figure 2, [0027] program modules executed on a computer in a distributed network where devices are linked through a communications network, [0036] any number of modules employed to achieve functionality); 
a patient referral management platform coupled to the referring provider processor, the plurality of referred provider candidate processors, and the patient processor, wherein the patient referral management platform comprises one or more processors that execute a cloud-based web application (see Fig. 1 and 2, [0025-0027] computing environment with plurality of processors/computers/devices connected via a network such as a cloud to run computer-executable instructions/modules; [0035] computing system devices are associated with first and second medical organizations, which reads on referring provider, referred provider candidates, and end-user/patient; [0036] components implemented as applications), wherein the one or more processors of the patient referral management platform, upon executing the cloud-based web application:
receive medical referral data from the patient processor, wherein the medical referral data comprises data about a medical referral for the patient ([0049] receive patient-related medical information including referral orders);
receive performance data of each of the plurality of medical provider referral candidates ([0085] provider information is presented including performance availability and rating, i.e. performance data, information must be received to be presented, see Fig. 7 which shows plurality of providers as referral candidates for patient);
receive provider data about each of the plurality of medical provider referral candidates ([0070-0071] determine and generate a plurality of referral order options for a patient, referral order options may be pre-populated with referral provider names; [0104] plurality of referral options provided to the referring provider to select from; [0085] provider information is presented on GUI display, information must be received to be presented, see Fig. 7 which shows plurality of providers as referral candidates for patient); 
calculate a performance metric of each of the plurality of medical provider referral candidates ([0064] ratings for providers which are possible referral candidates including a quality rating, [0068] suggested providers each have a rating represented by number of stars) calculated in relation to the referring provider processor ([0053-0054] determining referral orders that are associated with a particular referring provider; referrals are ordered based on referring provider; [0072] generating referral options, i.e. ranking referral candidates, based on the referring provider, where the referring provider identified by the processor impacts the calculation of a metric for the priority of order for the referral candidate);
determine a patient feedback score indicative of a quality of a medical experience of the patient with the corresponding medical provider referral candidate ([0007] patient provides feedback regarding quality of care received from referral provider, [0088] feedback data is used to update provider ratings based on the received feedback); 
determine a referred medical provider based on the ranking (see Fig. 7 referred providers are determined based on number of stars or rating, [0068] search result area determines suggested provider for the patient referral and is presented in conjunction with rating, i.e. ranking, of possible physicians);
sense an indication that the patient completed an appointment with the referred medical provider ([0108] patient indicate if referral completed based on appointment completed); and
upon sensing the indication that the patient completed the appointment with the referred medical provider ([0086] GUI includes action area where patient accesses selectable action to indicate that referral order has been completed):
prompt the patient for textual patient feedback information to be included in stored textual feedback patient information ([0007] patient provides feedback regarding quality of care received from referral provider, [0048] feedback component of the referral service integrated with the computing device; [0086] patient enters feedback into provided input fields (prompt), feedback used to evaluate referral practiced, also communicated for quality control purposes); and
update the performance metric for the referred medical provider to account for the completed appointment ([0086-0088] provider ratings are updated based on the feedback given by a patient, where patient feedback is entered including indication of care received, i.e. completed appointment). 
Easterhaus may not explicitly disclose the following which is disclosed by Gutman:  a patient referral management platform coupled to the referring provider processor, the plurality of referred provider candidate processors, and the patient processor, wherein the patient referral management platform comprises one or more processors that execute a cloud-based web application ([0146] patient computer devices, doctor computer devices, web server and data storage media);
receive performance data of each of the plurality of medical provider referral candidates from a remote database (see Claim 1 , [0009] receiving provider profile data indicating performance over a network, [0064] where received data comes from third party source including existing databases);
receive provider data about the plurality of medical provider referral candidates from the plurality of referred provider candidate processors ([0064-0065] receive data about a professional/provider from third party system users of healthcare professional devices);
calculate a performance metric of each of the plurality of medical provider referral candidates ([0049] profile data value computed based on information regarding a healthcare providers merits or performance), wherein the performance metric is calculated based on a plurality of factors, wherein the plurality of factors comprise a number of referrals created, a number of referral sent to each of the plurality of referred provider candidate processors, an time to complete referrals, and a compliance rate ([0052] profile data calculation module assigns a value to determined attributes based on received information to determine profile data value; [0083] feedback data may include number of recommendations obtained, number of times provider becomes the physician for the patient, number of appointments obtained/completed, i.e. compliance; [0086] data reflects responsiveness of provider, i.e. average time to complete, also see [0128] referral factor is number of times provider is referred), 
wherein calculating the performance metric is calculated by calculating a number of referrals created for each of the plurality of referred provider candidate processors, a number of referrals transmitted to each of the plurality of referred provider candidate processors, an average time to complete a referral of each of the plurality of referred provider candidate processors, and a compliance rate ([0052] profile data calculation module assigns a value to determined attributes based on received information to determine profile data value; [0083] feedback data may include number of recommendations obtained, number of times provider becomes the physician for the patient, number of appointments obtained/completed; [0086] data reflects responsiveness of provider, i.e. average time to complete, also see [0128] referral factor is number of times provider is referred);
determine a patient feedback score indicative of a quality of a medical experience of the patient with the corresponding medical provider referral candidate ([0012] computing and storing a numeric value for feedback data based on the feedback values of each patient seen and feedback received by the computer processor);
rank each of the plurality of medical provider referral candidates based on the medical referral data, performance data, provider data, performance metric, and patient feedback score ([0088] computing an overall reputation score based on all of the data that is received to calculate the feedback data value and profile data value, [0096] overall value or reputation score based on profile data, feedback data, profile data value, feedback data value, [0101] give each provider a reputation score to represent overall standing, [0144] reputation score may equate to a value ranging in terms of stars, 0 to 5 stars, to represent the provider’s rank);
transmit the ranking to the patient processor and to the referred provider candidate processor of the plurality of referred provider candidate processors corresponding to the referred medical provider (Abstract system determines a reputation score, i.e. ranking, for a physician to represent each doctor’s qualifications and quality which is presented to a user patient, see Fig. 5 showing doctor’s overall score on web page interface, [0245] the delivery of services and functionalities of the system through a single portal which is accessible to users through the internet, [0018] where users are both professional users as providers and patient users; in order to be displayed on web interface, the information must be transmitted to the user).  Therefore, it would have been obvious to a person of ordinary skill in the art to combine the known system of determining provider performance based on patient feedback and using performance data to rank candidate for patient referrals from Gutman with the known system of determining providers to be possible candidates for patient referrals from Easterhaus in order to evaluate professionals based on merits and performance to assist in choosing a healthcare professional that is less time consuming and more efficient (Gutman [0003,0005]).
Easterhaus and Gutman may not explicitly disclose the following which is disclosed by Albro:  parse stored textual patient feedback information from a prior patient of each of the plurality of medical provider referral candidates (see Fig. 4C 492-494 identifying feedback messages associated with a provider, parsing the feedback message to identify negative feedback, see also Col. 2:4-18, Col. 9:49-65 patient feedback is based on answers to survey by a patient of the provider after appointment, Col. 10: 47-52) to determine a patient feedback score indicative of a quality of a medical experience of the patient with at least one of the plurality of medical provider referral candidates (Col. 10:1-5 parsed information from patient feedback applied to quality of care/treatment given by a facility or provider);
parsing stored textual feedback information for the presence of negative keywords (see Figure 4, 494 parsing the feedback message to identify negative feedback, see also Col. 2:4-18, Col. 9:49-65 patient feedback is based on answers to survey after appointment, Col. 10: 47-52) such that the patient feedback score is a numeric score calculated based on the presence of negative keywords (Col. 10:33-35 score based on poor responses which is further decreased in response to additional poor or negative feedback, Col. 6:33-45 variables are set up numerically).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of parsing feedback data from a patient to determine a score from Albro with the known system of using patient feedback to determine provider performance metrics of Easterhaus and Gutman in order to assist patients with healthcare options that are tailored for the patient (Albro Col. 1:25-49). 
Easterhaus, Gutman and Albro may not explicitly disclose the following which is disclosed by Reiner:  the calculated performance metric of each of the plurality of medical providers, wherein the performance metric is calculated based on a plurality of factors including average time to complete patient referrals, and a compliance rate where the compliance rate is of sending patient medical documentation by each of the plurality of medical providers ([0102-103] QA performance scores for a technologist are determined using a plurality of parameters including data input and documentation performance or completion by a technologist (with other factors) to determine the overall performance of a technologist; [0105] the technologist or candidate provider is scored on time to complete referral/exam and also time to store data in information source which indicates the adherence includes sending of documentation from the candidate is a performance metric; [0120] the QA scorecard program creates a profile for each technologist (reads on medical provider referral candidate) based on plurality of factors including completeness of input data, [0125] QA score generated for the technologist performing the patient’s evaluation/testing is based on plurality of factors including the documentation of technical and clinical data in a patient’s record, [0131] QA metrics for evaluating performance also include examination time, i.e. time to complete a referral, also see [0133]; [0137] the QA scorecard includes analyzing data for the individual patient and also on a group basis where analyzing the data on a group basis results in the average or trend of the data, where [0143-0144] discloses the scorecard determines a metric for the time for completion of each portion of the procedure for which the referral is made and this time for completion analyzed on a group basis results in the average time to complete referral for a technologist).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of calculating a performance metric for a referral candidate provider using a plurality of parameters including a compliance rate which is based on the candidate’s score in sending documentation from Reiner with the known calculation of a performance metric for a referral candidate using a plurality of parameters from Easterhaus and Gutman in order to quantitatively rate users that perform medical procedures such that quality of services provided are improved which improves patient safety and clinical outcomes ([0004]).
Easterhaus, Gutman, Albro and Reiner may not explicitly disclose the following which is disclosed by Sethumadhavan:  calculating the performance metric includes calculating a compliance rate of each of the plurality of referred provider candidate processors ([0010] generating reporting metrics from the referral activity determined from identifying referral activity reported into a referral workflow system, [0084] generating a metric of compliance for a physician). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using compliance rate to determine performance from Sethumadhavan with the known system of determining a referred physician based on performance metric from Easterhaus, Gutman, Albro and Reiner in order to track and manage referrals which directly impacts the health of patients (Sethumadhavan [0006]).
The combined references may not explicitly disclose the following which is taught by CORHIO: using a Direct Secure Messaging protocol to transmit to the patient processor and referred provider candidate processor (Page 2, Paragraphs 1-2 Direct messaging provides secure messaging to securely send information to another health care provider; Page 2, Advantages of Direct, Direct messaging used for the purpose of patient referrals; Page 3, Direct messaging accounts for patients, patients may also obtain Direct addresses, which indicates patients receive Direct messages). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using Direct secure messaging to transmit information to patients and providers from CORHIO with the known system of transmitting a referral ranking to a patient and a provider processor from the combined references in order to allow for transmission of sensitive information regardless of operating system or vendor (CORHIO Page Two, Advantages of Direct).
As per Claim 2, Easterhaus, Gutman, Albro, Reiner, Sethumadhavan, and CORHIO discloses the system of Claim 1.  Easterhaus also discloses prompts the patient processor to input textual patient feedback information and updates the stored textual patient feedback information based on the input textual patient feedback information ([0086] patient selects that referral order has been completed and then can enter feedback into the input fields (presented fields are prompts to enter feedback), [0088] feedback entered results in update to provider information including provider ratings).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Easterhaus (US 2013/0282391 A1), in view of Gutman (US 2015/0006261 A1), in view of Albro (US Patent 10,074,059 B1), in view of Reiner (US 2007/0237308 A1), in view of Sethumadhavan (US 2014/0304003 A1), further in view of CORHIO (DIRECT MESSAGING: Point-to-Point Communication of Health Information, June 2014, CORHIO (Colorado Regional Health Information Organization), Pp. 1-4), further in view of Hussam et al. (US 2011/0184781 A1), hereinafter referred to as Hussam.
As per Claim 5, Easterhaus, Gutman, Albro, Reiner, Sethumadhavan and CORHIO discloses the system of Claim 1.  The combined references may not explicitly disclose the following which is taught by Hussam: transmitting an alert to the plurality of referred provider candidate processors based on comparing the numeric score to a numeric score threshold ([0018] generate an alert to staff in healthcare facility when user satisfaction, i.e. feedback score, is below a predefined threshold level, [0027-0028] where the patient experience data is associated with negative response tag from feedback data).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of sending an alert to a user based on the feedback numeric score compared to a threshold from Hussam with the system of determining a referred physician based on negative feedback information from a patient from Easterhaus, Gutman, Albro, Reiner, Sethumadhavan and CORHIO in order to reduce the lengthy process of reviewing patient responses to individual questions (Hussam [0003]).
Response to Arguments
Applicant’s arguments, see Pages 5-7, “Section 101 Rejections”, filed 06/10/2022 with respect to claims 1-2 and 5 have been fully considered, but they are not persuasive.  
Applicant argues that the present claims do not preempt managing patient referrals which demonstrates that the claims integrate the abstract idea into a practical application.  Applicant further argues that the claim applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception because the claims recite a practical application of determining a referred provider involving (i) calculating a performance metric based on particular referral criteria, (ii) parsing stored patient feedback information to determine a patient feedback score, ranking provider candidates based on at least the performance metric and patient feedback score, and determining a provider based on this ranking, and (iii) iterating through updating the components of the ranking criteria upon sensing a completed appointment by a patient to prompt the patient for feedback information to include in the parsed stored feedback information and update the performance metric. Examiner respectfully disagrees.  The elements above, which Applicant argues integrate the abstract idea into a practical application are not additional elements which are considered in Step 2A, Prong 2, but rather are part of the abstract idea itself.  These steps are included in the process of managing patient referrals which is carried out by a computer system.  As per the Patent Board Decision of 04/08/2022, The Board also states that “the limitations relate to the abstract idea of managing medical referrals, including patient feedback. Further, the limitations do not provide sufficient additional features to limit the abstract concept in a meaningful way” (Page 10, second paragraph). Therefore, the claims are not integrated into a practical application.
Applicant’s arguments, see Pages 7-9, “Section 103 Rejections”, filed 06/10/2022 and with respect to the rejection of claims 1-2 and 5 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Easterhaus, Gutman, Albro, Reiner, Sethumadhavan, and CORHIO.
As per Applicant’s arguments that the references do not teach or suggest determining a patient feedback score based on the presence of negative keywords parsed from textual feedback, Examiner respectfully disagrees.  As per the rejection above, Albro teaches parsing a feedback message to identify negative feedback and based on the poor responses, i.e. negative feedback, generate a score (see Figure 4, 494 parsing the feedback message to identify negative feedback, see also Col. 2:4-18, Col. 9:49-65 patient feedback is based on answers to survey after appointment, Col. 10: 47-52, Col. 10:33-35 score based on poor responses which is further decreased in response to additional poor or negative feedback, Col. 6:33-45 variables are set up numerically).  
	As per Applicant’s arguments that Gutman does not teach or suggest ranking referral candidates because Gutman only discloses scoring providers, Examiner respectfully disagrees. Gutman discloses in [0101] giving each provider a reputation score to represent overall standing, [0144] reputation score may equate to a value ranging in terms of stars, 0 to 5 stars, to represent the provider’s rank. A score which is calculated as a value ranging in terms of stars, 0 to 5 is a ranking of each referral candidate.  Therefore, the reference teaches the limitation.
As per the Applicant’s arguments that the cited references do not teach or suggest computing a performance metric because Gutman does not teach computing a performance metric based in part on a “compliance rate” that is the rate of sending patient medical documentation by each of the plurality of medical provider referral candidates.  Examiner respectfully disagrees. The rejection of this limitation relies on the combination of Easterhaus, Gutman, Albro and Reiner. As stated in the Patent Board Decision of 04/08/2022, Easterhaus and Gutman teach systems that measure provider referrals and patient feedback data with a performance rating for a provider including two of the performance metrics which are missing from the Reiner teachings (PTAB decision, Page 13). Reiner teaches calculation of medical provider performance scores, including performance metrics such as time to complete referral and compliance of sending documentation (PTAB decision, Page 13).  The combination of Easterhaus, Gutman, and Reiner therefore teach the entirety of the limitation. Examiner further clarifies that the metric taught by Gutman is a performance metric calculated based on a plurality of factors, wherein the plurality of factors comprise a number of referrals created, a number of referral sent to each of the plurality of referred provider candidate processors, an time to complete referrals, and a compliance rate ([0052] profile data calculation module assigns a value to determined attributes based on received information to determine profile data value; [0083] feedback data may include number of recommendations obtained, number of times provider becomes the physician for the patient, number of appointments obtained/completed, i.e. compliance; [0086] data reflects responsiveness of provider, i.e. average time to complete, also see [0128] referral factor is number of times provider is referred), where the compliance rate of Gutman is the number of appointments completed.  This performance metric in combination with Reiner which teaches a performance metric is calculated based on a plurality of factors including average time to complete patient referrals, and a compliance rate where the compliance rate is of sending patient medical documentation by each of the plurality of medical providers ([0102-103] QA performance scores for a technologist are determined using a plurality of parameters including data input and documentation performance or completion by a technologist (with other factors) to determine the overall performance of a technologist; [0105] the technologist or candidate provider is scored on time to complete referral/exam and also time to store data in information source which indicates the adherence includes sending of documentation from the candidate is a performance metric; [0120] the QA scorecard program creates a profile for each technologist (reads on medical provider referral candidate) based on plurality of factors including completeness of input data, [0125] QA score generated for the technologist performing the patient’s evaluation/testing is based on plurality of factors including the documentation of technical and clinical data in a patient’s record, [0131] QA metrics for evaluating performance also include examination time, i.e. time to complete a referral, also see [0133]; [0137] the QA scorecard includes analyzing data for the individual patient and also on a group basis where analyzing the data on a group basis results in the average or trend of the data, where [0143-0144] discloses the scorecard determines a metric for the time for completion of each portion of the procedure for which the referral is made and this time for completion analyzed on a group basis results in the average time to complete referral for a technologist) teaches the entirety of the limitation.  Therefore, the combination of references teaches the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626